Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are currently pending and are presented for examination on the merits.

Objection to Specification
The specification is objected to for improper use of trademarks.  The use of trademarks, such as “Google," has been noted in this application (e.g., at ¶ [0064], etc.).  They should be capitalized (in all caps . . . GOOGLE or Google®, etc.) where ever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).  Please check the entire specification for this error.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-24 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards identifying a fixed asset, presenting financial information about security related thereto, and updating an assumption based on a status of the asset.  This is a long standing commercial practice previously performed by humans (e.g., claims adjuster, lenders, mortgage brokers, etc.) manually and via mental steps.  Moreover, the acts of object detection in a video and displaying information about objects (e.g., houses) in a photograph or video were abstract ideas at the time of filing. (See, e.g., ZILLOW for overlaying pictures of houses with financial information about the houses).   The inventions describe concepts relating to the economy and commerce.  As such, the inventions include an abstract idea(s) under the 2019 PEG, and Alice Corporation. 
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., using a video, and automatic detection of assets instead of using human vision, displaying information about the asset, and the model used to generate the information) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  Asides from being abstract, object detection in videos and overlays have become generic computing technology. The specific information or “printed matter” to be displayed is not subject to patentable weight as long considered.  See, In re Ngai.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements (a using a video to detect asset, using overlay to convey information about the asset, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  The dependent claims further delineate the abstract idea, and where extraneous (e.g., using voice commands, etc.) merely recite the use of generic computing technology to perform what has been previously done.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the tasks most germane to the instant claims are highlighted in bold and/or italics.
 
Claim 17-24 are further rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory computer readable storage medium,” and therefore, include transitory signals. (See, ¶ [0025] in the spec)  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  Please change this limitation to recite “non-transitory computer readable . . .” if there is support; otherwise, delete this limitation (i.e., replace with “a memory”).  The term “computer-readable storage media” has been considered by the Office, and it was concluded that it subsumes signals per se.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-3, 6-11, 14-19, and 22-24 are rejected under 35 USC § 103 as being unpatentable over US 10,410,289 to Tofte et al., in view of US 9,852,487 to Farnsworth et al., and further in view of US 2017/0180712 to Ohashi.
With respect to Claims 1, 9, and 17, Tofte teaches a system (FIGS. 1-3), computer program product (col 2, ln 47), and computer-implemented method for analyzing financial risk of a financial security (FIG. 4, 424; col 20, ln 10-20), the method comprising: displaying a video on a mobile display system (col 5, ln 20; col 7, ln 62); performing object detection on the video to identify a fixed asset in the video (col 10, ln 35-40; col 19, ln 55-62); identifying a financial security supported by the fixed asset identified in the video (col 14, ln 5-11); displaying financial data about the financial security in association with the fixed asset in the video (col 12, ln 40-43), wherein the financial data includes a financial model of the financial security and an assumption (parameter) of the financial model (col 20, ln 1-9); updating (col 23, ln 13; col 24, ln 1-8; FIG. 5, 510) the assumption of the financial model based on a status of the fixed asset in the video (col 20; ln 10-21); and analyzing the financial risk of the financial security based on the financial model and the assumption that was updated (col 20; ln 10-21).
Tofte teaches display of financial data but not as an overlay.  Farnsworth teaches overlaying financial data about a security asset over the image/video on the screen. (FIG. 6).  Farnsworth discusses customers desire for greater and greater tailoring and accuracy (col. 1, ln 15-23). At FIG. 6 Farnsworth teaches first, second, and third displays/overlays/display sections, though not concurrently (Guheen has been added to teach concurrent display of widgets).  It would have been obvious to one of ordinary skill in the art to modify Tofte to include the overlay display shown in Farnsworth, so as to increase tailoring and accuracy.
Neither Tofte or Farnsworth expressly teaches displaying the model name and assumptions used therein, specifically.  However, the specific information displayed is printed matter, which is not subject to patentable weight.  See, In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”)
Tofte fails to expressly teach, but Ohashi teaches presenting video using a stereoscopic display from an image presenting device to provide a virtual reality experience to a user. [0121]  Ohashi further teaches the desire to improve the stereoscopic effect of an image presented by a stereoscopic image presenting device.  [0011] it would have been obvious to one of ordinary skill in the art to modify Tofte to include stereoscopic imagery and a virtual reality experience as taught by Ohashi.
With respect to Claims 2, 10, and 18, Tofte teaches wherein updating the assumption of the financial model further comprises:  receiving a voice command over a voice user interface; extracting parameters from the voice command; and updating the assumption of the financial model with the parameters extracted from the voice command (speaker/microphone 322; col 13, ln 20-25 teaching voice recognition anaylsis; col 18, ln 41, commands from user).
With respect to Claims 3, 11, and 19, Tofte teaches wherein analyzing the financial risk of the financial security further comprises: generating a projection of the financial risk based on the financial model and the assumption that was updated; and displaying a visualization of the projection on the mobile display system. (col 19, ln 63-col 23, ln 10; FIG. 6)
With respect to Claims 6, 14, and 22, Tofte teaches displaying a set of media objects in a graphical user interface, wherein each media object has a texture corresponding to its media content; and responsive to a selection of a media object, updating a background texture of the graphical user interface to display the media content of the media object that was selected. (col 9, ln 52; col 17, 1-5)
With respect to Claims 7, 15, and 23, Tofte teaches wherein the set of media objects comprises: a set of virtual tour objects associated with a set of fixed assets supporting the financial security (col 17, ln 4-5); and a set of video objects associated with the set of fixed assets supporting the financial security (col 9, ln 50-55; col 17, ln 44-47). 
With respect to Claims 8, 16, and 24, Tofte teaches wherein displaying the video further comprises: selecting a video object that corresponds to the video (col 9, ln 50-55; col 17, ln 44-47), but fails to expressly teach “responsive to selecting the video object, displaying the video as the background texture of the graphical user interface.”  Farnsworth teaches an overlay of information over a background texture of video shown on a display (FIG. 6).  Under the same rationale as Claim 1 it would have been obvious to modify Tofte to include this limitation.

	Claims 4, 5, 12, 13, 20 and 21 are rejected under § 103 as being unpatentable over Tofte, in view of Farnsworth, Ohashi, and further in view of US 10,489,861 to Ross et al.
With respect to Claims 4, 12, and 20, Tofte teaches wherein updating the assumption of the financial model further comprises: using a computer system to identify the status of the fixed asset in the video; using the computer system to predict parameters based on the status of the fixed asset; and updating the assumption of the financial model with the parameters predicted by the computer system (throughout, see Claim 1), but it fails to expressly teach the use of artificial intelligence in doing so.  Ross, however, teaches the use of artificial intelligence in a computer-implemented method of calculating a financial risk score (claim 1 therein).  Ross talks about the limitations of traditional underwriting processes, including manual limitations and bias (Background).  It would have been obvious to one of ordinary skill in the art to modify Tofte to include artificial intelligence as taught by Ross, in order to better remove limitations directed to manual limitations and bias.   
With respect to Claims 5, 13, and 21, Tofte teaches receiving a voice command over a voice user interface; extracting the parameters from the voice command; and updating the computer algorithm based on the parameters extracted from the voice command. (speaker/ microphone 322; col 13, ln 20-25 teaching voice recognition analysis; col 18, ln 41, commands from user).

Response to remarks
Applicant’s remarks submitted on 5/5/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendment adds the general use of stereoscopic imagery to effect a virtual reality experience, which was generic computing technology at the time of filing.  Ohashi has been added to teach the use of stereoscopic imagery to effect a virtual reality experience.  The § 101 and § 103 rejections are maintained.
As previously provided, the amended claims do not recite concurrent display of the first and second displays; and Farnsworth teaches displays of first, and second displays of different (e.g., slightly subjective and objective) information.  However, the specific indicia displayed is printed matter.  As such, the rejections are maintained.  A combination claim of multiple dependents that may present a practical application has not been presented.
As per § 101, the rejection is maintained because the claims continue to be drawn towards a business method that is economic and commercial in nature.  Presenting financial information of fixed assets has long described concepts relating to the economy and commerce, and been performed at least manually and via mental steps.  To do so, using a visual overlay fails to cure patent ineligibility, because displays and overlays are generic computing technology.  More particularly, object detection in a video, and overlaying a video with textual information about the video are abstract ideas being combined in the instant invention.  The use of a computer display to present such information on top of a picture of the collateral (an overlay) fails to cure the abstract idea, because overlaying videos with data is a generic computing function.  Under Step 2A, prong 1, the list of cases are distinguishable in scope, but do not support traversal of another topic that properly fits within the bucket.  Under prong 2, Bascom is distinguishable because a rearrangement of conventional parts to effect a novel system (e.g., a filtering system) is not taught by the instant invention.  Instead generic computing fuction is being applied in the context of providing financial information about an asset (e.g., the collateral).
As per § 103, the combination would teach one of ordinary skill in the art each and every claim limitation, even though verbatim disclosure is not recited.  Applicants remarks are not persuasive, and the § 103 rejections are maintained.  The specification mentions a financial model including “expected loss models.”  [0047]  It follows therefore that a financial security may including insurance policy information as taught by Tofte (e.g., col 23, ln 50-54).  Applicant has not expressly disavowed insurance policies and the like.  Tofte teaches using the microphone to recognize voice and for communications, which teaches the use of voice commands. (col 13)  Tofte teaches the use of a mobile device, which teaches a device able to update its wallpaper (e.g., background texture) after selection of an icon/affordance, etc.  Finally, Tofte teaches overlaying the live video with information. (col 17, ln 50)  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/            Examiner, Art Unit 3696